I would like to congratulate
you, Sir, the Foreign Minister of Gabon, upon your
assumption of the presidency of the General Assembly
and to wish you much success.
The United Nations was established out of the
devastation of the Second World War in order to build
a world of unity and of peace. Today, 60 years after the
Organization came into being, we must ask ourselves:
What are we united for and what are we united against?
Are we united for peace and security? Are we united
for fairness and justice? Are we united against terror?
Are we united against tyranny?
Or are we, sadly, united only in cynical and
immoral majority votes that make a mockery of the
noble ideals on which this body was founded?
Tomorrow is Yom Kippur, the holiest day of the Jewish
calendar, when all Jews stand before God to account
for their actions. It is an appropriate time for all
19

nations, separately and together, to engage in such an
accounting.
I sense a change in the world. In the face of the
global campaign of terror which has left no country
free of its devastating impact, the world is beginning to
realize what we in Israel have long known: that
terrorism is a challenge to humanity as a whole, not
just to individual countries; that the response to that
global threat must also be global if it is to be effective;
that the threat of terrorism anywhere is a threat to
freedom everywhere; that fighting terror is crucial to
our ability to bring peace.
There was a time when the problems of terror,
Islamic fundamentalism and Iranian nuclear ambition
were seen as local problems — Israel’s problems —
not challenges which threatened the community of
nations as a whole. Today, however, our community of
nations is more united than ever in the battle against
terrorism, whose sole objective is to undermine
everything that we seek to build: peace, stability,
prosperity and opportunity for all.
Today we are also more united than ever in
opposition to the proliferation of weapons of mass
destruction. The international community now realizes
that Iran — with missiles that can reach London, Paris,
Berlin and southern Russia — poses a threat not only
to the security of Israel, but to the security and stability
of the whole world. Indeed, Iran has replaced Saddam
Hussein as the world’s number-one exporter of terror,
hate and instability.
The international community now also realizes,
as reflected in Security Council resolution 1559
(2004), that Syria’s occupation of Lebanon and its
support for Palestinian terror must end if our collective
aspirations are to be fulfilled.
And the international community now realizes
that terror and tyranny are the twin enemies of the
individual freedoms and human rights — including the
right to life itself — which define our humanity.
Today, the community of nations knows that
securing freedom and democracy for all the peoples of the
world must be our collective goal. The pictures of human
flesh torn apart by the terrorists, from New York to
Beslan — and just yesterday, once again, in Jerusalem
— are waking us up to the challenge we face.
In that spirit of unity, and in the name of all those
in the world who suffer from terror and tyranny, I call
on the Assembly to refocus its aspirations and its
priorities. I call on the Assembly to end its obsession
with Israel and to ensure that United Nations resources
are allocated more equally and more effectively. Our
United Nations must provide solutions to the global
challenges of hunger and poverty, of disease and
weapons proliferation, of drug trafficking and
sustainable development. We must not let the
Palestinian desire to vilify Israel distract our global
community from the obligation to address the needs of
all peoples.
I call on the Assembly to address head-on the
active involvement of Iran and Syria in terrorism and
Syria’s continued occupation of Lebanon. There can be
no place in the community of nations for those who
promote the killing of children. I call on the Assembly
to promote practical measures to help nations cut off
all financial and political lifelines of terror.
I call on the Assembly to address the growth of
anti-Semitism and other forms of racism and
intolerance. I urge you, Mr. President, and the
Secretary-General, to convene a special session of the
Assembly on that crucial matter. We all share the
responsibility to educate our children to understanding
and tolerance rather than to hatred and incitement.
We must build a united and global coalition to
fight terrorism, racism and anti-Semitism. We must
build a united front against the cold-blooded murderers
of our children. In that battle, there is no middle
ground. There is no room for explanations or excuses.
There are no mitigating circumstances. Declarations
and condemnations are very important, but they are not
enough. Every nation, every Government, every leader
has the responsibility to act. Those who choose instead
to support and sponsor terror must be isolated and held
to account for their crimes.
When I speak of terror and its dangers to life and
freedom, I speak from bitter personal experience. My
own home town of Beersheva suffered a double suicide
bombing just three weeks ago. Sixteen innocent people
were killed when their commuter buses were blown up.
In the middle of an important meeting with visiting
officials, I rushed to call my mother and brother to
check that they were alive. Hamas, which operates
freely from Palestinian territory and receives support
and safe haven from the regimes in Damascus and
Tehran, proudly claimed responsibility for that horrific
attack.
20

Again yesterday, as I was meeting with the
Secretary-General to discuss peace in the Middle East,
I was passed a note informing me of a suicide atrocity,
in which two more Israelis were blown to pieces by a
Palestinian terrorist. And this morning, once again, yet
more Palestinian murderers took the lives of three
young Israelis in an attack on Morag.
In the last year alone, 150 Israelis have been
killed and thousands more injured in more than 40
separate suicide bombings and other cold-blooded
attacks. More than 200 additional suicide-bombing
attempts were blocked by our defensive measures.
No Israeli mother is free of the fear that her child
may be lost. No Israeli child is immune to the
terrorists’ plans. In the name of God above and all
humanity here on Earth, this killing must stop.
Palestinian terrorism is the key reason that the
dream of peace in the Middle East has not yet become
a reality. Combating this terror is crucial to the
prospects for peace in our region. No peace initiative
can survive if terrorists continue to enjoy a free hand to
undermine it.
The road map recognizes this, calling, in phase
one, for sustained Palestinian action against terror, the
dismantling of terrorist organizations and the end of
incitement in schools and the media. Sadly, the current
Palestinian leadership has refused to fulfil those
fundamental obligations, preferring to blame Israel for
all its failures. The Palestinian side spends more energy
fighting Israel here at the United Nations than it does
fighting the terrorists in its own territory.
In the post-11-September world, this is not
acceptable. The Palestinians are not exempt from the
imperatives of the global war on terror. On the
contrary, it is in their clear interest to join it. To stand
up against Hamas and Islamic Jihad is to stand up for
Palestinian rights, not against them.
We urge the international community to recognize
this reality and help the voices of reform and
moderation within Palestinian society to emerge. The
future of the Palestinian people will be determined by
the choices that the Palestinians and their leadership
make on the ground. The solutions — for the
Palestinians and Israelis as one — lie in Gaza and
Ramallah, not in The Hague or New York.
Israel is acting in both the diplomatic and the
security arenas to deal with the consequences of this
chronic failure of the Palestinian leadership. On the
diplomatic front, Israel accepted the road map in May
2003, and we remain committed to its realization. At
this time, however, we have no responsible Palestinian
partner ready to join us in this effort. Israel is now
planning to implement the disengagement plan as a
means of enhancing security and establishing a new,
more promising platform for a return to negotiations.
We are in constant contact with the donor community
and the World Bank in a joint effort to rebuild Gaza in
the wake of Israel’s withdrawal.
On the security front, Israel is building a security
fence to stop the unchecked wave of Palestinian
attacks. After 20,000 terrorist attacks, we deserve to
protect our people. No other country would act
otherwise after 20, let alone 20,000, terrorist attacks.
The fence does not take lives. It saves them. Where
there is a fence, there is no terror. Where there is no
fence, there is terror. The modified route of the fence
reflects the necessary balance between the security of
our citizens and the welfare of the Palestinian
population, as called for by Israel’s Supreme Court.
Most important, the fence is reversible. The lives taken
by terror are irreversible. By helping take terrorism out
of the equation, the fence contributes to the prospect of
a return to negotiations and the realization of the road
map’s vision of peace.
I call on the Assembly to acknowledge this truth
and to reject the continued Palestinian effort to have
delegations address Israel’s response to terrorism,
instead of addressing the terrorism itself.
Ultimately, we need real contact and dialogue,
based on mutual respect for the humanity of the other
if we are to resolve the conflict in the Middle East. The
Government of Israel is ready for such contact. We are
ready to talk to any leadership — from Syria, Lebanon
or the Palestinians — that comes to the table without
terror and with the genuine intention of finding
mutually acceptable solutions to our differences.
Tomorrow, Yom Kippur, is a day of prayer,
fasting and soul-searching for the Jews. In Beersheva,
in a synagogue named after my father, I will be praying
together with those who have recently buried their
murdered children. I will pray that our collective
aspiration for life and freedom will prevail over the
terrorists and those who sponsor them. I will pray that
God will deliver peace on earth, for all humanity. And
I will pray that mankind can unite — through the
21

United Nations — to help make this dream become a
reality.
And I would like to say in Hebrew, Happy New
Year.